Office of Chief Counsel
Internal Revenue Service

Memorandum
Number: AM2008-009
Release Date: 8/29/2008
CC:INTL:B01:QPHuynh
PRENO-136253-08
UILC:

9114.03-42

date:

August 21, 2008

to:

Michael Julianelle
Director, Employee Plans
(Tax Exempt and Governmental Entities)

from:

Associate Chief Counsel (International)

subject:

UK Pension Rollovers
This memorandum addresses the possible application of Article 18 (Pension Schemes)
of the U.S.-U.K. income tax treaty to a rollover distribution from a U.K. pension scheme
to a U.S. retirement plan. This document may not be used or cited as precedent.
ISSUE
Whether an individual who is a resident of the United States may rely on the
parenthetical language in Article 18(1) of the U.S.-U.K. income tax treaty1 (the “Treaty”)
to make a tax-deferred rollover distribution from a U.K. pension scheme to a U.S.
retirement plan in circumstances where the distribution would not qualify as an “eligible
rollover distribution” within the meaning of section 402(c)(4).2
CONCLUSION
No. Nothing in Article 18(1) of the Treaty overrides the requirement that the distribution
must qualify as an “eligible rollover distribution” within the meaning of section 402(c)(4).
FACTS

1

Convention Between the Government of the United States of America and the Government of the United
Kingdom of Great Britain and Northern Ireland for the Avoidance of Double Taxation and the Prevention
of Fiscal Evasion with Respect to Taxes on Income and Capital Gains, signed on July 24, 2001, as
amended by a Protocol signed on July 19, 2002.
2
All references to “section” are to sections of the Internal Revenue Code of 1986, as amended.

PRENO-136253-08

2

Numerous taxpayers and tax practitioners have asked whether Article 18(1) of the
Treaty permits an individual who is a resident of the United States to make a taxdeferred rollover distribution from a U.K. personal pension scheme or other U.K.
pension scheme (“U.K. scheme”) to a U.S. individual retirement account or other U.S.
retirement plan (“U.S. plan”) in circumstances where the distribution would not qualify as
an “eligible rollover distribution” within the meaning of section 402(c)(4). The question is
whether Article 18(1) of the Treaty provides an independent basis for treating the
distribution as a rollover distribution that is not currently subject to U.S. tax.
The question typically arises when an individual who has worked in the United Kingdom
and participated in a U.K. scheme either returns to the United States or moves to the
United States for the first time. In either case, the individual is a resident of the United
States within the meaning of Article 4 (Residence) of the Treaty at the time he or she
wishes to make the transfer.
LAW AND ANALYSIS
Paragraph 1 of Article 18 (Pension Schemes) provides that:
Where an individual who is a resident of a Contracting State is a member or
beneficiary of, or participant in, a pension scheme established in the other
Contracting State, income earned by the pension scheme may be taxed as
income of that individual only when, and, subject to paragraphs 1 and 2 of Article
17 (Pensions, Social Security, Annuities, Alimony, and Child Support) of this
Convention, to the extent that, it is paid to, or for the benefit of, that individual
from the pension scheme (and not transferred to another pension scheme).
[emphasis added]
The Department of Treasury’s Technical Explanation of the Treaty explains that under
Article 18(1), the taxpayer’s country of residence may not tax earnings and accretions of
a pension scheme established in the other country until such amounts are distributed to
the taxpayer:
Paragraph 1 provides that if a resident of a Contracting State participates in a
pension scheme established in the other Contracting State, the State of
residence will not tax the income of the pension scheme with respect to that
resident until a distribution is made from the pension scheme. Thus, for example,
if a U.S. citizen contributes to a U.S. qualified plan while working in the United
States and then establishes residence in the United Kingdom, paragraph 1
prevents the United Kingdom from taxing currently the plan's earnings and
accretions with respect to that individual. When the resident receives a
distribution from the pension scheme, that distribution may be subject to tax in
the State of residence, subject to paragraphs 1 and 2 of Article 17 (Pensions,
Social Security, Annuities, Alimony, and Child Support).

PRENO-136253-08

3

Thus, the United States may not tax the earnings and accretions of a U.K. scheme with
respect to an individual who is a resident of the United States until such amounts are
distributed to the individual.
The Joint Committee on Taxation Explanation of the Proposed Treaty addresses the
meaning of the parenthetical language that refers to transfers to another pension
scheme:
The proposed treaty provides that neither country may tax residents on pension
income earned through a pension scheme in the other country until such income
is distributed. For purposes of this provision, roll-overs to other pension plans are
not treated as distributions. When a resident receives a distribution from a
pension plan, such distribution is generally subject to residency country taxation
in accordance with Article 17 (Pensions, Social Security, Annuities, Alimony, and
Child Support).
[emphasis added] The parenthetical language merely provides that a transfer of
earnings and accretions from one pension scheme to another pension scheme will not
be treated as a distribution for purposes of Article 18(1) if the transfer qualifies as a
rollover. To qualify as a rollover, a transfer must satisfy the rollover requirements under
the domestic laws of both the transferor pension scheme and transferee pension
scheme. A transfer from one pension scheme to another pension scheme established
in the same Contracting State would have to satisfy only the rollover requirements
under the domestic law of that Contracting State. However, a transfer from a pension
scheme established in one Contracting State to a pension scheme established in the
other Contracting State would have to satisfy the rollover requirements under the
domestic law of both Contracting States.
If a U.S. resident transfers his or her account in a U.K. scheme to another U.K. scheme
in accordance with the applicable provisions of U.K. law, Article 18(1) of the Treaty
would require the United States to refrain from treating the income earned by the firstmentioned U.K. scheme as a distribution that is currently subject to U.S. tax. However,
if the U.S. resident transfers his or her account in the U.K. scheme to a U.S. plan in
accordance with the applicable provisions of U.K. law then, because the transfer is not
an “eligible rollover distribution” within the meaning of section 402(c)(4), Article 18(1)
would not be applicable and the transfer of income earned by the U.K. scheme
(together with pre-tax contributions to the U.K. scheme) may be treated as a taxable
distribution in the United States.
Note that although Article 17(2) of the Treaty provides that lump-sum distributions
derived from a pension scheme established in one country and beneficially owned by a
resident of the other country are taxable only in the country where the pension scheme
is established, the so-called “saving clause” in paragraph 4 of Article 1 (General Scope)
generally allows each country to tax its residents (as determined under Article 4 of the

PRENO-136253-08

4

Treaty) as if the Treaty had not come into effect.3 Thus, the saving clause would permit
the United States to tax a lump-sum distribution to a U.S. resident from a U.K. scheme.
Please call (202) 622-3880 if you have further questions.
------------------------------------------------------------------------------------------------------------------------------------------------------------------------------

3

There are a number of exceptions to the saving clause in Article 1(5), but there is no exception for the
benefits conferred by Article 17(2).

